DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
	Claims 1, 9-10, 14, and 17-19 are pending in the present application and are under consideration in this office action.

Response to Arguments
35 USC § 112
Applicant’s arguments, see remarks and amended claims filed 04/05/2021, with respect to the rejection of claims 3-8, 11-13, and 15-16 under 35 USC 112(a) have been fully considered and are persuasive as claims 3-8, 11-13, and 15-16 have been cancelled.  The rejection of claims 3-8, 11-13, and 15-16 has been withdrawn. 

Claim Rejections - 35 USC § 103
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive.

Applicant argues that McKeon does not disclose,
generating reflected wave data by performing a phase addition process that uses the "(i) the particular reflected wave signal multiplied by the coefficient, as an output signal, and (ii) a particular digital reflected wave signal, which is a digital signal of a particular channel, which is determined not to be saturated," as recited in claim 1.
However, as stated in the non-final rejection of 11/18/2020 McKeon discloses to
phased-array beamforming” McKeon, [0006]; “Variable gain amplifiers have been used successfully in medical ultrasound. In that application, an image is captured using arrays of transmitting and receiving transducers together with phased-array beamforming” McKeon, [0071]; “deeper interfaces will either be too dark or earlier interfaces will be too bright (Saturated) for inspection purposes” McKeon, [0041]; “a single pass/fail threshold may be used over the whole depth of the material” McKeon, [0042]; “The gain profiles may be selected automatically with reference to a measured ultrasound response” McKeon, [0058]; “gain of the level adjuster 120 is adjusted dynamically by a gain profile generator 136” McKeon, [0061]; “(ii) better equalization of reflections from deeper stacked die interfaces, without saturating shallower ones, and (iii) better triggering, since the front surface reflection may be increased without saturating internal reflections” McKeon, [0081]; gain generator, #136, is implemented on computer, #108, McKeon, Fig. 1; “level adjuster 120 is responsive to a response signal 1410 and dynamically adjusts the level of the response signal 1410, in accordance with the gain profile 1408, to produce a level adjusted response signal 1412. The level adjusted signal may then be sampled and used to test the object that generated the response signal 1410” McKeon, [0122]; i.e. saturated and unsaturated digital channels are automatically gain adjusted to correct for saturation when generating the beamformed data) [Emphasis added]
Thus, McKeon explictly teaches phased-array beamforming (i.e. phase addition) of received (reflected) signals [also see Prince and Links, “Ultrasound Imaging Systems”, “Medical imaging signals 

Objections & Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McKeon (U.S. Pub. No. 2012/0101764), hereinafter “McKeon”.

Regarding claim 1, McKeon discloses an ultrasonic diagnostic apparatus (“method and apparatus for dynamically adjusting the level of a response signal from an ultrasound transducer” McKeon, Abstract; “use of time gain control (TGC) in medical ultrasonic imaging and non-destructive testing is well known” McKeon, [0002]):
	amplification circuitry configured to amplify a reflected wave signal which is an analog signal (“the signal generated by the transducer 102 in response to sensed ultrasound is passed to low-noise pre-amplifier 118” McKeon, [0060]) received by each channel of a plurality of channels of an ultrasonic probe (“This approach has also been used successfully in medical ultrasound. In medical ultrasound, an image is captured using arrays of transmitting and receiving transducers, together with phased-array beamforming” McKeon, [0006]; “Variable gain amplifiers have been used successfully in medical ultrasound. In that application, an image is captured using arrays of transmitting and receiving transducers together with phased-array beamforming” McKeon, [0071]);
	an analog-to-digital converter configured to convert the reflected wave signal amplified by the amplification circuitry to a reflected wave signal which is a digital signal (“the signal generated by the transducer 102 in response to sensed ultrasound is passed to low-noise pre-amplifier 118… and then to digital converter (ADC) 124” McKeon, [0060]); and
	a processor (“the digitized samples are stored in a memory 126 of the computer 108 and may be processed by processor 134” McKeon, [0060]):

		multiply a particular reflected wave signal, of a particular channel, which is determined to be saturated (“deeper interfaces will either be too dark or earlier interfaces will be too bright (Saturated) for inspection purposes” McKeon, [0041]; “a single pass/fail threshold may be used over the whole depth of the material” McKeon, [0042]; “The gain profiles may be selected automatically with reference to a measured ultrasound response” McKeon, [0058]; “gain of the level adjuster 120 is adjusted dynamically by a gain profile generator 136” McKeon, [0061]; “(ii) better equalization of reflections from deeper stacked die interfaces, without saturating shallower ones, and (iii) better triggering, since the front surface reflection may be increased without saturating internal reflections” McKeon, [0081]; gain generator, #136, is implemented on computer, #108, McKeon, Fig. 1), by a coefficient having a value less than one (“gain-time profile specifies the gain (which may be less than unity) applied to the response signal by the level-adjuster” McKeon, [0036] and [0076]),
		generate reflected wave data by performing a phasing addition process using (i) the particular reflected wave signal multiplied by the coefficient, as an output signal and (ii) a particular digital reflected wave signal, which is a digital signal of a particular channel, which is determined not to 
		cause a display to display image based on the reflected wave data (“For example, the operator may view repeated C-scan displays, adjusting the parameter between scans to obtain an image that appears to be improved” McKeon, [0007]; “A display 130 may be used to display graphical waveforms, a graphical user interface and other information, under the control of a display processor 132” McKeon, [0062]).

	However, a second embodiment of McKeon teaches multiply a particular digital reflected wave signal, which is a digital signal, of a particular channel (“In a further embodiment, the level adjuster 120 is implemented in software and is applied to the digitized samples rather than the analog transducer signal. In this embodiment, the level adjuster is implemented after the ADC 124. The software, which may be executed in the processor of computer 108 for example, operates to multiply the digitized sample values by discrete gain values” McKeon, [0064]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of McKeon’s disclosure of performing gain compensation to prevent saturation with the second embodiment of McKeon’s teaching of performing gain compensation to prevent saturation using a digital level adjuster as McKeon explictly states that “[a]n advantage of this approach is that the gain profile may be adjusted dependent upon the recorded signal. A further advantage is a reduction in the cost and complexity of the hardware” (McKeon, [0064]).

Regarding claim 19, McKeon discloses a signal processing apparatus (“method and apparatus for dynamically adjusting the level of a response signal from an ultrasound transducer” McKeon, Abstract):
 	a processor (“the digitized samples are stored in a memory 126 of the computer 108 and may be processed by processor 134” McKeon, [0060]):
	determine whether or not a reflected wave signal which is a digital signal is saturated (“deeper interfaces will either be too dark or earlier interfaces will be too bright (Saturated) for inspection purposes” McKeon, [0041]; “a single pass/fail threshold may be used over the whole depth of the material” McKeon, [0042]; “The gain profiles may be selected automatically with reference to a measured ultrasound response” McKeon, [0058]; “gain of the level adjuster 120 is adjusted dynamically by a gain profile generator 136” McKeon, [0061]; “(ii) better equalization of reflections from deeper 
	multiply a particular reflected wave signal, of a particular channel, which is determined to be saturated (“deeper interfaces will either be too dark or earlier interfaces will be too bright (Saturated) for inspection purposes” McKeon, [0041]; “a single pass/fail threshold may be used over the whole depth of the material” McKeon, [0042]; “The gain profiles may be selected automatically with reference to a measured ultrasound response” McKeon, [0058]; “gain of the level adjuster 120 is adjusted dynamically by a gain profile generator 136” McKeon, [0061]; “(ii) better equalization of reflections from deeper stacked die interfaces, without saturating shallower ones, and (iii) better triggering, since the front surface reflection may be increased without saturating internal reflections” McKeon, [0081]; gain generator, 
	generate reflected wave data by performing a phasing addition process using (i) the particular reflected wave signal multiplied by the coefficient, as an output signal and (ii) a particular digital reflected wave signal, which is a digital signal of a particular channel, which is determined not to be saturated (“For example, the operator may view repeated C-scan displays, adjusting the parameter between scans to obtain an image that appears to be improved” McKeon, [0007]; “A display 130 may be used to display graphical waveforms, a graphical user interface and other information, under the control of a display processor 132” McKeon, [0062]; “This approach has also been used successfully in medical ultrasound. In medical ultrasound, an image is captured using arrays of transmitting and receiving transducers, together with phased-array beamforming” McKeon, [0006]; “Variable gain amplifiers have been used successfully in medical ultrasound. In that application, an image is captured using arrays of transmitting and receiving transducers together with phased-array beamforming” McKeon, [0071]; “deeper interfaces will either be too dark or earlier interfaces will be too bright (Saturated) for inspection purposes” McKeon, [0041]; “a single pass/fail threshold may be used over the whole depth of the material” McKeon, [0042]; “The gain profiles may be selected automatically with reference to a measured ultrasound response” McKeon, [0058]; “gain of the level adjuster 120 is adjusted dynamically by a gain profile generator 136” McKeon, [0061]; “(ii) better equalization of reflections from deeper stacked die interfaces, without saturating shallower ones, and (iii) better triggering, since the front surface reflection may be increased without saturating internal reflections” McKeon, [0081]; gain generator, #136, is implemented on computer, #108, McKeon, Fig. 1; “level adjuster 120 is responsive to a response signal 1410 and dynamically adjusts the level of the response signal 1410, in accordance with the gain profile 1408, to produce a level adjusted response signal 1412. The level adjusted signal may then be sampled and used to test the object that generated the response signal 1410” McKeon, [0122]; i.e. 
cause a display to display image based on the reflected wave data (“For example, the operator may view repeated C-scan displays, adjusting the parameter between scans to obtain an image that appears to be improved” McKeon, [0007]; “A display 130 may be used to display graphical waveforms, a graphical user interface and other information, under the control of a display processor 132” McKeon, [0062]).
	However, the first embodiment of McKeon may not explictly disclose multiply a particular reflected wave signal, which is a digital signal, of a particular channel.
	However, a second embodiment of McKeon teaches multiply a particular reflected wave signal, which is a digital signal, of a particular channel (“In a further embodiment, the level adjuster 120 is implemented in software and is applied to the digitized samples rather than the analog transducer signal. In this embodiment, the level adjuster is implemented after the ADC 124. The software, which may be executed in the processor of computer 108 for example, operates to multiply the digitized sample values by discrete gain values” McKeon, [0064]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of McKeon’s disclosure of performing gain compensation to prevent saturation with the second embodiment of McKeon’s teaching of performing gain compensation to prevent saturation using a digital level adjuster as McKeon explictly states that “[a]n advantage of this approach is that the gain profile may be adjusted dependent upon the recorded signal. A further advantage is a reduction in the cost and complexity of the hardware” (McKeon, [0064]).

Claims 10 is rejected under 35 USC 103 over McKeon as in claim 1 above and in further view of Corl et al. (U.S. Pub. No. 2013/0303907), hereinafter “Corl”.



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McKeon’s disclosure of performing ultrasonic wave scanning with Corl’s teaching of performing Doppler scanning as Corl explictly states that “in practice, it is convenient to combine the echo amplitude data with the velocity data to produce a hybrid color flow image 720 combining the grey-scale IVUS image with velocity information encoded as shades of red and blue (for antegrade and retrograde flow), and with stationary and slow moving tissues displayed in shades of grey” (Corl, [0065]) and “the combined amplitude and velocity data can be further analyzed to extract .

	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McKeon as applied to claim 1 above, in further view of Kichishin et al. (JP 2013252182), hereinafter “Kichishin”.

Regarding claim 17, McKeon discloses the processor (“the digitized samples are stored in a memory 126 of the computer 108 and may be processed by processor 134” McKeon, [0060]) is further configured to cause the ultrasonic probe to perform ultrasonic wave scanning (“This approach has also been used successfully in medical ultrasound. In medical ultrasound, an image is captured using arrays of transmitting and receiving transducers, together with phased-array beamforming” McKeon, [0006]; “Variable gain amplifiers have been used successfully in medical ultrasound. In that application, an image is captured using arrays of transmitting and receiving transducers together with phased-array beamforming” McKeon, [0071]).
	However, McKeon may not explictly teach transmitting a plane wave.
	However, in the same field of endeavor, Kichishin teaches transmitting a plane wave (“transceiver 11 performs parallel simultaneous reception processing by using plane waves or spread waves as transmission ultrasonic waves” Kichishin, [0110], lines 4 and 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McKeon’s teaching of ultrasonic wave scanning with Kichishin’s teaching of plane waves as Kichishin explicitly states that this makes it “possible to avoid lowering the frame rate when various scan sequences of the second mode are executed” (Kichishin, [0111], lines 8 and 9).

.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McKeon as applied to claim 1 above, and in further view of Samset et al. (U.S. Patent No. 9,622,724), hereinafter “Samset”.

Regarding claim 9, McKeon discloses the processor (“the digitized samples are stored in a memory 126 of the computer 108 and may be processed by processor 134” McKeon, [0060]), as a result of ultrasonic wave scanning, when the reflected wave signals from the channels are saturated (“deeper interfaces will either be too dark or earlier interfaces will be too bright (Saturated) for inspection purposes” McKeon, [0041]; “a single pass/fail threshold may be used over the whole depth of the material” McKeon, [0042]; “The gain profiles may be selected automatically with reference to a measured ultrasound response” McKeon, [0058]; “gain of the level adjuster 120 is adjusted dynamically by a gain profile generator 136” McKeon, [0061]; “(ii) better equalization of reflections from deeper stacked die interfaces, without saturating shallower ones, and (iii) better triggering, since the front surface reflection may be increased without saturating internal reflections” McKeon, [0081]; gain generator, #136, is implemented on computer, #108, McKeon, Fig. 1; “level adjuster 120 is responsive to a response signal 1410 and dynamically adjusts the level of the response signal 1410, in accordance with the gain profile 1408, to produce a level adjusted response signal 1412. The level adjusted signal may then be sampled and used to test the object that generated the response signal 1410” McKeon, [0122]), is further 
	However, while McKeon discloses determining the saturation of a channel and performing compensation, McKeon may not explictly disclose in a case where reflected wave signals of a plurality of adjacent channels corresponding to a predetermined number or more from among the reflected wave signals from the channels are saturated.
	However, in the same field of endeavor Samset teaches in a case where reflected wave signals of a plurality of adjacent channels corresponding to a predetermined number or more from among the reflected wave signals from the channels are saturated (“removing or reducing a haze artifact from an image. The haze artifact is typically present in an area or volume adjacent to the specular reflector. The processor 110 may, for instance, apply an image processing technique that specifically removes or reduces the haze artifact in a predetermined region close to the specular reflector” Samset, Col. 12, lines 19-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McKeon’s disclosure of multiplying a ultrasonic signal by a coefficient with Samset’s teaching of using this to remove a hazing artifact resulting from the reflector .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McKeon as applied to claim 1 above, and in further view of Corl in further view of Srinivasan et al. (U.S. Pub. No. 2016/0262729), hereinafter “Srinivasan”.

Regarding claim 14, while McKeon discloses the processor (“the digitized samples are stored in a memory 126 of the computer 108 and may be processed by processor 134” McKeon, [0060]) is further configured to cause the ultrasonic probe to perform ultrasonic wave scanning having a first transmission ultrasonic wave (“This approach has also been used successfully in medical ultrasound. In medical ultrasound, an image is captured using arrays of transmitting and receiving transducers, together with phased-array beamforming” McKeon, [0006]; “Variable gain amplifiers have been used successfully in medical ultrasound. In that application, an image is captured using arrays of transmitting and receiving transducers together with phased-array beamforming” McKeon, [0071]); and generate an image from the reflected wave data generated as a result of the ultrasonic wave scanning (“For example, the operator may view repeated C-scan displays, adjusting the parameter between scans to obtain an image that appears to be improved” McKeon, [0007]; “A display 130 may be used to display graphical waveforms, a graphical user interface and other information, under the control of a display processor 132” McKeon, [0062]), McKeon may not explictly disclose acquiring information relating to tissue shape; and generate an image by extracting a harmonic component from the reflected wave data.
However, in the same field of endeavor, Corl teaches to perform ultrasonic wave scanning acquiring information relating to a tissue shape (“grey-scale analyzer 350… process the multiple echo signals from a single sequence as a group, and use the information contained in the sequence of echo signals to (1) detect the echo amplitude as a function of depth” Corl, [0065]).

However, while McKeon in further view of Corl discloses generating an image from the ultrasonic wave scanning, McKeon in further view of Corl may not explictly teach extracting a harmonic component from the reflected wave data.
However, in the same field of endeavor, Srinivasan teaches extracting a harmonic component from the reflected wave data (“combine channel data corresponding to two inverted firings to isolate a harmonic component” Srinivasan, Abstract; “Harmonic Component” Srinivasan, Figs. 1, 3, and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McKeon in further view of Corl’s teaching of generating an image from ultrasound wave scanning with Srinivasan’s teaching of isolating a harmonic component as Srinivasan explictly states that one may “apply harmonic frequency compounding to reduce speckles and create high resolution and high quality images” (Srinivasan, [0025]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785